Exhibit 10.51

 

INTERCREDITOR AGREEMENT

 

Intercreditor Agreement (this “Agreement”), dated as of January 18, 2011, among
THE BANK OF NOVA SCOTIA, as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), SEAGATE HDD CAYMAN, an exempted limited liability
company incorporated under the laws of the Cayman Islands (the “Borrower”),
SEAGATE TECHNOLOGY INTERNATIONAL, an exempted limited liability company
incorporated under the laws of the Cayman Islands (the “Second Lien Issuer”),
and each of the other Loan Parties (such term, and other capitalized terms used
herein but not otherwise defined, having the meaning set forth in Section 1.1
below) party hereto.

 

WHEREAS, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Original First Priority Representative”), the Second Priority
Representative, Seagate Technology HDD Holdings, as borrower (the “Original
Borrower”), the Second Lien Issuer, and certain other loan parties were parties
to the Intercreditor Agreement, dated as of May 1, 2009 (the “Original
Intercreditor Agreement”), pursuant to which the Original First Priority
Representative agreed to permit the grant of security interests in certain
collateral to the Second Priority Representative which were junior to the
security interests in such collateral granted to the Original First Priority
Representative (such senior security interests, the “Original First Priority
Lien”); and

 

WHEREAS, as of April 29, 2010, the commitments which were secured by the
Original First Priority Lien were terminated and the Original First Priority
Lien was forever satisfied, released and discharged in accordance with the terms
of the security agreements pursuant to which the Original First Priority Lien
was created; and

 

WHEREAS, pursuant to Section 9.3(c) of the Original Intercreditor Agreement, the
Borrower has requested that the Second Priority Representative enter into this
Agreement to replace the Original Intercreditor Agreement to facilitate the
indebtedness (which is Additional Debt) under the Credit Agreement becoming
First Priority Obligations (as such term is defined in the Original
Intercreditor Agreement); and

 

WHEREAS, the Borrower, the First Priority Representative and certain financial
institutions and other entities are parties to the Credit Agreement dated as of
January 18, 2011, among Seagate Technology Public Limited Company, an Irish
public limited company (“STX”), the Borrower, the lenders party thereto and the
First Priority Representative (in its capacity as the “Administrative Agent”,
and referred to as the “Existing First Priority Agreement”), pursuant to which
such financial institutions and other entities have agreed to make loans and
extend other financial accommodations to the Borrower; and

 

WHEREAS, the Second Lien Issuer and the Second Priority Representative, as
trustee (the “Trustee”), are parties to the Indenture dated as of May 1, 2009
(as amended, supplemented or modified from time to time, the “Existing Second
Priority Agreement”), pursuant to which the

 

--------------------------------------------------------------------------------


 

Second Lien Issuer has issued certain notes (the “Notes”) guaranteed by the
Borrower and each other Loan Party; and

 

WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and

 

WHEREAS, pursuant to the terms of the Existing First Priority Agreement, the
Borrower and the other Loan Parties may not grant security interests in the
Common Collateral unless such security interests are subordinated to the
security interests securing the First Priority Obligations on terms and
conditions reasonably satisfactory to the First Priority Representative; and

 

WHEREAS, the Borrower and the other Loan Parties have granted to the Second
Priority Representative junior security interests in certain of the Common
Collateral as security for payment and performance of the Second Priority
Obligations; and

 

WHEREAS, the First Priority Representative has agreed to permit and consent to
the grant and continuation of such junior security interests on the terms and
conditions of this Agreement;

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

 

SECTION 1.  Definitions.

 

1.1.         Defined Terms.  The following terms, as used herein, have the
following meanings:

 

“Additional First Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.

 

“Additional Second Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Business Day” means a day other than a Saturday, a Sunday or any other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Cash Management Obligations” means, with respect to any Loan Party, the due and
punctual payment and performance of all obligations of such Loan Party in
respect of overdrafts

 

2

--------------------------------------------------------------------------------


 

and related liabilities owed to any First Priority Secured Party (or any of its
affiliates) and arising from treasury, depositary and cash management services
or in connection with any automated clearing house transfers of funds.

 

“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.

 

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.

 

“DIP Financing” has the meaning set forth in Section 5.2.

 

“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies under, as
applicable, the First Priority Documents or the Second Priority Documents, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code.

 

“Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.

 

“Existing Second Priority Agreement” has the meaning set forth in the second
WHEREAS clause of this Agreement.

 

“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreement, (b) any Additional First Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the indebtedness and
other obligations outstanding under the Existing First Priority Agreement, any
Additional First Priority Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Priority Agreement
hereunder (a “Replacement First Priority Agreement”).  Any reference to the
First Priority Agreement hereunder shall be deemed a reference to any First
Priority Agreement then extant. It is understood and agreed by the parties
hereto that the aggregate principal amount of indebtedness under the First
Priority Agreement may not, at any time, exceed $550,000,000.

 

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.

 

3

--------------------------------------------------------------------------------


 

“First Priority Creditors” means the “Lenders” and the other “Secured Parties,”
in each case as defined in the First Priority Agreement, or any other Persons
that are designated under the First Priority Agreement as creditors entitled to
benefit from the First Priority Collateral under the First Priority Agreement.

 

“First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.

 

“First Priority Guarantee” means any guarantee by any Loan Party of any or all
of the First Priority Obligations.

 

“First Priority Lien” means any Lien created by the First Priority Security
Documents.

 

“First Priority Obligations” means (a) the due and punctual payment of (i) the
principal and premium, if any, and interest (including without limitation any
Post-Petition Interest) on the loans made under the First Priority Agreement,
(ii) each payment required to be made by the Borrower in respect of any letter
of credit or similar instrument issued under the First Priority Agreement, when
and as due, including, without limitation, payments in respect of reimbursement
of disbursements made by any “Issuing Bank” (as defined in the First Priority
Agreement) with respect thereto, interest thereon and obligations to provide,
under certain circumstances, cash collateral in connection therewith and
(iii) all other monetary obligations, including, without limitation, fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including, without limitation, monetary obligations incurred
during the pendency of any Insolvency Proceeding, regardless of whether allowed
or allowable in such proceeding), of the Loan Parties to the First Priority
Secured Parties under the First Priority Documents, (b) all Hedging Obligations,
(c) all Cash Management Obligations and (d) all Platinum Lease Obligations.  To
the extent any payment with respect to any First Priority Obligation (whether by
or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred.

 

“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been indefeasibly paid in cash in full (or cash
collateralized or defeased in accordance with the terms of the First Priority
Documents), (b) all commitments to extend credit under the First Priority
Documents have been terminated, (c) there are no outstanding letters of credit
or similar instruments issued under the First Priority Documents (other than
such as have been cash collateralized or defeased in accordance with the terms
of the First Priority Security Documents), and (d) the First Priority
Representative has delivered a written notice to the Second Priority
Representative stating that the events described in clauses (a), (b) and
(c) have occurred to the

 

4

--------------------------------------------------------------------------------


 

satisfaction of the First Priority Secured Parties (it being understood that the
First Priority Representative hereby agrees to deliver such notice to the Second
Priority Representative promptly following the occurrence of the events
described in such clauses (a), (b) and (c)).

 

“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof.  In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Replacement First Priority Agreement.

 

“First Priority Secured Party” means (a) each First Priority Creditor (and any
affiliate of such First Priority Creditor to which any Cash Management
Obligation is owed), (b) each “Issuing Bank” (as defined in the First Priority
Documents), (c) the First Priority Representative, (d) each counterparty to any
Swap Agreement with a Loan Party the obligation under which constitute Hedging
Obligations, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any First Priority Document, (f) each counterparty to
any Platinum Lease with a Loan Party the obligations under which constitute
Platinum Lease Obligations and (g) the successors and assigns of each of the
foregoing.

 

“First Priority Security Documents” means the “Security Documents” as defined in
the First Priority Agreement, and any other documents that are designated under
the First Priority Agreement as “First Priority Security Documents” for purposes
of this Agreement.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Hedging Obligations” means, with respect to any Loan Party, the due and
punctual payment and performance of all obligations of such Loan Party, monetary
or otherwise, under each Swap Agreement that (a) is in effect on the effective
date of the First Priority Agreement with a counterparty that is a First
Priority Creditor (or an affiliate of a First Priority Creditor) as of such date
or (b) is entered into after the effective date of the First Priority Agreement
with any counterparty that is a First Priority Creditor (or an affiliate of a
First Priority Creditor) at the time such Swap Agreement is entered into.

 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, examinership, dissolution or assignment
for the benefit of creditors, in each of the foregoing events whether under the
Bankruptcy Code or any similar federal, state or foreign bankruptcy, insolvency,
court protections, reorganization, receivership or similar law.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title

 

5

--------------------------------------------------------------------------------


 

retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.

 

“Loan Party” means STX, the Borrower, the Second Lien Issuer and each direct or
indirect affiliate or shareholder (or equivalent) of the STX or any of its
affiliates that is now or hereafter becomes a party to any First Priority
Security Document or Second Priority Security Document.  All references in this
Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platinum Lease Obligations” means the due and punctual payment of all
obligations (other than any such obligations that would constitute Indebtedness
(as such term is defined in the Existing First Priority Agreement)) of the
Borrower or any other Loan Party under each Platinum Lease that (a) is in effect
on the effective date of the First Priority Agreement with a lessor that is a
First Priority Creditor (or an affiliate of a First Priority Creditor) as of
such date or (b) is entered into after the effective date of the First Priority
Agreement with any lessor that is a First Priority Creditor (or an affiliate of
a First Priority Creditor) at the time such Platinum Lease is entered into.

 

“Platinum Leases” means, collectively, leasing arrangements with respect to
platinum and other precious metals that are entered into from time to time by
STX, the Borrower or any subsidiaries of STX in the ordinary course of their
business, including that certain Master Lease and Hedging Contracts Agreement
for Precious Metals dated as of April 25, 2008, between The Bank of Nova Scotia
and STI, and the associated Guarantee dated April 25, 2008, by HDD Holdings of
STI’s obligations thereunder.  For the avoidance of doubt, “Platinum Leases”
shall include any Swap Agreement that is (x) entered into with the lessor (or
any affiliate thereof) under any leasing arrangement described in the
immediately preceding sentence and (y) involves, or is settled by reference to,
platinum or any other precious metal that is the subject of such leasing
arrangement.

 

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

 

“Purchase Date” has the meaning set forth in Section 5.12.

 

“Purchase Event” has the meaning set forth in Section 5.12.

 

“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.

 

6

--------------------------------------------------------------------------------


 

“Second Priority Agreement” means the collective reference to (a) the Existing
Second Priority Agreement, (b) any Additional Second Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture, or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the indebtedness and
other obligations outstanding under the Existing Second Priority Agreement, any
Additional Second Priority Agreement or any other agreement or instrument
referred to in this clause (c).  Any reference to the Second Priority Agreement
hereunder shall be deemed a reference to any Second Priority Agreement then
extant.

 

“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.

 

“Second Priority Creditors” means the Trustee and the Noteholders (as defined in
the Second Priority Agreement), or any Persons that are designated under the
Second Priority Agreement as the “Second Priority Creditors” for purposes of
this Agreement.

 

“Second Priority Documents” means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guarantee.

 

“Second Priority Guarantee” means any guarantee by any Loan Party of any or all
of the Second Priority Obligations.

 

“Second Priority Lien” means any Lien created by the Second Priority Security
Documents.

 

“Second Priority Obligations” means the due and punctual payment of (a) all
principal of and interest (including without limitation any Post-Petition
Interest) and premium (if any) on all indebtedness under the Second Priority
Agreement, and (b) all other monetary obligations, including, without
limitation, fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including, without limitation, monetary
obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties to the Second Priority Secured Parties under the Second Priority
Documents, and other amounts payable from time to time pursuant to the Second
Priority Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding.  To the extent any payment with respect to any Second
Priority Obligation (whether by or on behalf of any Loan Party, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any First Priority Secured Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the First Priority Secured Parties and the Second Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.

 

7

--------------------------------------------------------------------------------


 

“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.

 

“Second Priority Secured Party” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.

 

“Second Priority Security Documents” means the “Security Documents” as defined
in the Second Priority Agreement and any documents that are designated under the
Second Priority Agreement as “Second Priority Security Documents” for purposes
of this Agreement.

 

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
subsidiary of the Borrower shall be a Swap Agreement.

 

“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

 

1.2          Amended Agreements.  All references in this Agreement to agreements
or other contractual obligations shall, unless otherwise specified, be deemed to
refer to such agreements or contractual obligations as amended, supplemented,
restated or otherwise modified from time to time.

 

SECTION 2.  Lien Priorities.

 

2.1          Subordination of Liens.  (a)  Any and all Liens now existing or
hereafter created or arising in favor of any Second Priority Secured Party
securing the Second Priority Obligations, regardless of how acquired, whether by
grant, statute, operation of law, subrogation

 

8

--------------------------------------------------------------------------------


 

or otherwise, are expressly junior in priority, operation and effect to any and
all Liens now existing or hereafter created or arising in favor of the First
Priority Secured Parties securing the First Priority Obligations,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other liens, charges or encumbrances
or any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (ii) any provision of the Uniform Commercial Code or any applicable
law or any First Priority Document or Second Priority Document or any other
circumstance whatsoever and (iii) the fact that any such Liens in favor of any
First Priority Secured Party securing any of the First Priority Obligations are
(x) subordinated to any Lien securing any obligation of any Loan Party other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.

 

(b)  No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other, provided that nothing
herein shall be construed to prevent or impair the rights of such parties to
enforce this Agreement.  Notwithstanding any failure by any First Priority
Secured Party or Second Priority Secured Party to perfect its security interests
in the Common Collateral or any avoidance, invalidation or subordination by any
third party or court of competent jurisdiction of the security interests in the
Common Collateral granted to the First Priority Secured Parties or the Second
Priority Secured Parties, the priority and rights as between the First Priority
Secured Parties and the Second Priority Secured Parties with respect to the
Common Collateral shall be as set forth herein.

 

2.2          Nature of First Priority Obligations.  The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
acknowledges that a portion of the First Priority Obligations represents debt
that is revolving in nature and that the amount thereof that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the First Priority Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Priority Obligations may be increased, replaced or refinanced, in
each event, without notice to or consent by the Second Priority Secured Parties
and without affecting the provisions hereof, but in all cases subject to the
limit set forth in the last sentence of the definition of “First Priority
Agreement”.  The lien priorities provided in Section 2.1 shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of either the First Priority Obligations or the Second Priority
Obligations, or any portion thereof.

 

2.3          Agreements Regarding Actions to Perfect Liens.  (a)  The Second
Priority Representative agrees on behalf of itself and the other Second Priority
Secured Parties that all Second Priority Security Documents shall be deemed to
contain the following notation:  “The

 

9

--------------------------------------------------------------------------------


 

lien created by [this Agreement] on the property described herein is junior and
subordinate to the lien on such property created by any similar instrument now
or hereafter granted to The Bank of Nova Scotia, as Administrative Agent, and
its successors and assigns, in such property, in accordance with the provisions
of the Intercreditor Agreement dated as of January 18, 2011, among The Bank of
Nova Scotia, as First Priority Representative, Wells Fargo Bank, National
Association, as Second Priority Representative, Seagate HDD Cayman, Seagate
Technology International and the other Loan Parties referred to therein, as
amended from time to time.”

 

(b)  The First Priority Representative hereby agrees that, to the extent that it
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the Uniform Commercial Code) (or any similar concept under
foreign law) over Common Collateral pursuant to the First Priority Security
Documents, such possession or control is also for the benefit of the Second
Priority Representative and the other Second Priority Secured Parties solely to
the extent required to perfect their security interest in such Common
Collateral.  Nothing in the preceding sentence shall be construed to impose any
duty on the First Priority Representative (or any third party acting on its
behalf) with respect to such Common Collateral or provide the Second Priority
Representative or any other Second Priority Secured Party with any rights with
respect to such Common Collateral beyond those specified in this Agreement and
the Second Priority Security Documents, provided that as promptly as practicable
following the occurrence of the First Priority Obligations Payment Date, the
First Priority Representative shall (i) deliver to the Second Priority
Representative, at the Borrower’s sole cost and expense, the Common Collateral
in its possession or control together with any necessary endorsements to the
extent required by the Second Priority Documents or (ii) direct and deliver such
Common Collateral as a court of competent jurisdiction otherwise directs;
provided, however, that the provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the First Priority Secured
Parties and the Second Priority Secured Parties and shall not impose on the
First Priority Secured Parties any obligations in respect of the disposition of
any Common Collateral (or any proceeds thereof) that would conflict with prior
perfected Liens or any claims thereon in favor of any other Person that is not a
Secured Party.  The Loan Parties shall take such further actions as may be
reasonably requested by the Second Priority Representative to effectuate the
transfer of the Common Collateral upon the occurrence of the First Priority
Obligations Payment Date to the Second Priority Representative contemplated
hereby.

 

2.4          No New Liens.  So long as the First Priority Obligations Payment
Date has not occurred, the parties hereto agree that (a) unless otherwise agreed
by the First Priority Representative, there shall be no Lien, and no Loan Party
shall have any right to create any Lien, on any assets of any Loan Party
securing any Second Priority Obligation if these same assets are not subject to,
and do not become subject to, a Lien securing the First Priority Obligations and
(b) if any Second Priority Secured Party shall acquire or hold any Lien on any
assets of any Loan Party securing any Second Priority Obligation which assets
are not also subject to the first-priority Lien of the First Priority
Representative under the First Priority Documents, then the Second Priority
Representative, upon demand by the First Priority Representative, will without
the need for any further consent of any other Second Priority Secured Party,
notwithstanding anything to the contrary in any other Second Priority Document,
either (i) release such Lien (to

 

10

--------------------------------------------------------------------------------


 

the extent permitted by the Existing Second Priority Agreement) or (ii) assign
it to the First Priority Representative as security for the First Priority
Obligations (in which case the Second Priority Representative may retain a
junior lien on such assets subject to the terms hereof).  To the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available to the First Priority Secured Parties, the
Second Priority Representative and the other Second Priority Secured Parties
agree that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted in contravention of this Section 2.4 shall be
subject to Section 4.1.

 

SECTION 3.  Enforcement Rights.

 

3.1          Exclusive Enforcement.  Until the First Priority Obligations
Payment Date has occurred, whether or not an Insolvency Proceeding has been
commenced by or against any Loan Party, the First Priority Secured Parties shall
have the exclusive right to take and continue any Enforcement Action with
respect to the Common Collateral, without any consultation with or consent of
any Second Priority Secured Party, but subject to the proviso set forth in
Section 5.1. Upon the occurrence and during the continuance of a default or an
event of default under the First Priority Documents, the First Priority
Representative and the other First Priority Secured Parties may take and
continue any Enforcement Action with respect to the First Priority Obligations
and the Common Collateral in such order and manner as they may determine in
their sole discretion.

 

3.2          Standstill and Waivers.  The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
until the First Priority Obligations Payment Date has occurred, subject to the
proviso set forth in Section 5.1:

 

(a)  they will not take or cause to be taken any action, the purpose or effect
of which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;

 

(b)  they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including, without limitation,
the filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale,
lease, exchange, transfer or other disposition of the Common Collateral by any
First Priority Secured Party or any other Enforcement Action taken (or any
forbearance from taking any Enforcement Action) by or on behalf of any First
Priority Secured Party;

 

(c)  they have no right to (i) direct either the First Priority Representative
or any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common

 

11

--------------------------------------------------------------------------------


 

Collateral or pursuant to the First Priority Security Documents or to the timing
or manner in which any such right is exercised or not exercised (or, to the
extent they may have any such right described in this clause (c), whether as a
junior lien creditor or otherwise, they hereby irrevocably waive such right);

 

(d)  they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any First
Priority Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents;

 

(e)  they will not make any judicial or nonjudicial claim or demand or commence
any judicial or non-judicial proceedings against any Loan Party or any of its
subsidiaries or affiliates under or with respect to any Second Priority Security
Document seeking payment or damages from or other relief by way of specific
performance, instructions or otherwise under or with respect to any Second
Priority Security Document (other than filing a proof of claim) or exercise any
right, remedy or power under or with respect to, or otherwise take any action to
enforce, other than filing a proof of claim, any Second Priority Security
Document; provided, however, that the Second Priority Representative or any
Second Priority Secured Party may, to the extent it would not prevent, restrict
or otherwise limit any rights granted or created hereunder or under any First
Priority Documents or under applicable law, in favor of the First Priority
Representative or any other First Priority Creditor in respect of the Common
Collateral, take any action not adverse to the Liens on the Common Collateral
and not otherwise inconsistent with the terms of this Agreement, securing the
First Priority Obligations in order to preserve, perfect or protect its rights
in the Common Collateral;

 

(f)  they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator, examiner or similar
official appointed for or over, attempt any action to take possession of any
Common Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Common Collateral or pursuant to the Second Priority Security Documents in their
capacity as secured creditors; and

 

(g)  they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

 

3.3          Judgment Creditors.  In the event that any Second Priority Secured
Party becomes a judgment lien creditor in respect of Common Collateral as a
result of its enforcement of its rights as an unsecured creditor, such judgment
lien shall be subject to the terms of this Agreement for all purposes
(including, without limitation, in relation to the First Priority Liens

 

12

--------------------------------------------------------------------------------


 

and the First Priority Obligations) to the same extent as all other Liens
securing the Second Priority Obligations are subject to the terms of this
Agreement.

 

3.4          Cooperation.  The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that each of them
shall take such actions as the First Priority Representative shall request in
connection with the exercise by the First Priority Secured Parties of their
rights set forth herein to the extent not inconsistent with the terms hereof.

 

3.5          No Additional Rights For the Loan Parties Hereunder.  Except as
provided in Section 3.6, if any First Priority Secured Party or Second Priority
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, no Loan Party shall be entitled to use such violation as a
defense to any action by any First Priority Secured Party or Second Priority
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any First Priority Secured Party or Second Priority
Secured Party.

 

3.6          Actions Upon Breach.  (a)  If any Second Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party,
with the prior written consent of the First Priority Secured Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Priority Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Loan Party.

 

(b)  Should any Second Priority Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Priority Secured Party waives any defense that the Loan Parties
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.

 

SECTION 4.  Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.

 

4.1          Application of Proceeds; Turnover Provisions.  All proceeds of
Common Collateral (including, without limitation, any interest earned thereon)
resulting from the sale, collection or other disposition of Common Collateral
resulting from any Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall be distributed as follows: first to the First Priority
Representative for application to the First Priority Obligations in accordance
with the terms of the First Priority Documents, until the First Priority
Obligations Payment Date has

 

13

--------------------------------------------------------------------------------


 

occurred and thereafter, to the Second Priority Representative to be applied as
follows: first, to amounts owing to the Second Priority Representative in its
capacity as collateral agent in accordance with the terms of the Second Priority
Security Documents; second, to amounts owing to the Trustee in its capacity as
such in accordance with the terms of the Existing Second Priority Agreement and
to the representatives of any other holders of Second Priority Obligations, in
their capacity as such; and third, ratably to amounts owing to the Noteholders
(in accordance with the terms of the Existing Second Priority Agreement) and
holders of any other Second Priority Obligations.  Until the occurrence of the
First Priority Obligations Payment Date, any Common Collateral, including,
without limitation, any such Common Collateral constituting proceeds, that may
be received by any Second Priority Secured Party in violation of this Agreement
shall be segregated and held in trust and promptly paid over to the First
Priority Representative, for the benefit of the First Priority Secured Parties,
in the same form as received, with any necessary endorsements, and each Second
Priority Secured Party hereby authorizes the First Priority Representative to
make any such endorsements as agent for the Second Priority Representative
(which authorization, being coupled with an interest, is irrevocable).

 

4.2          Releases of Second Priority Lien.  (a) Upon any release, sale or
disposition of Common Collateral permitted pursuant to the terms of the First
Priority Documents that results in the release of the First Priority Lien on any
Common Collateral (including, without limitation, any sale or other disposition
pursuant to any Enforcement Action), the Second Priority Lien on such Common
Collateral (excluding any portion of the proceeds of such Common Collateral
remaining after the First Priority Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person, unless, in the case of any such release, sale or disposition of the
Common Collateral (other than pursuant to any Enforcement Action), such release
of the Second Priority Lien would not then be permitted under the Existing
Second Priority Agreement.

 

(b)  The Second Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall request to evidence any release of the
Second Priority Lien described in paragraph (a).  The Second Priority
Representative hereby appoints the First Priority Representative and any officer
or duly authorized person of the First Priority Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative
and in the name of the Second Priority Representative or in the First Priority
Representative’s own name, from time to time, in the First Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

 

4.3          Inspection Rights and Insurance.  (a)  Any First Priority Secured
Party and its representatives and invitees may at any time inspect, repossess,
remove and otherwise deal with

 

14

--------------------------------------------------------------------------------


 

the Common Collateral, and the First Priority Representative may advertise and
conduct public auctions or private sales of the Common Collateral, in each case
without notice to, the involvement of or interference by any Second Priority
Secured Party or liability to any Second Priority Secured Party.

 

(b)  Until the First Priority Obligations Payment Date has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Loan Party (except that the Second Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second lien status is identified in a manner reasonably
satisfactory to the First Priority Representative), (ii) to adjust or settle any
insurance policy or claim covering the Common Collateral in the event of any
loss thereunder and (iii) to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral.

 

4.4          Rights as Unsecured Creditors.  Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representative and the Second
Priority Secured Parties may exercise rights and remedies as unsecured creditors
against the Second Lien Issuer, the Borrower or any other Loan Party that has
guaranteed the Second Priority Obligations in accordance with the terms of the
Second Priority Documents and applicable law, including, without limitation, the
acceleration of any Indebtedness or other obligations owing under the Second
Priority Documents or the demand for payment under the guarantee in respect
thereof.  Nothing in this Agreement shall prohibit the receipt by the Second
Priority Representative or any Second Priority Secured Parties of the required
payments of interest and principal (and premium, if any) so long as such receipt
is not the direct or indirect result of the exercise by the Trustee, the Second
Priority Representative or any Second Priority Secured Party of rights or
remedies as a secured creditor in respect of Common Collateral.  In the event
that the Second Priority Representative of any Second Priority Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor in respect of the Second
Priority Obligations, such judgment lien shall be subordinated to the Liens
securing the First Priority Obligations on the same basis as the other Liens
securing the Second Priority Obligations are so subordinated to such Liens
securing the First Priority Obligations under this Agreement.

 

SECTION 5.  Insolvency Proceedings.

 

5.1          Filing of Motions.  Until the First Priority Obligations Payment
Date has occurred, the Second Priority Representative agrees on behalf of itself
and the other Second Priority Secured Parties that no Second Priority Secured
Party shall, in or in connection with any Insolvency Proceeding, file any
pleading or motion, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the First Priority Representative
(including, without limitation, the validity and enforceability thereof) or any
other First Priority Secured Party or the value of any claims of such parties
under Section 506(a) of the Bankruptcy Code or otherwise, provided that

 

15

--------------------------------------------------------------------------------


 

(a) the Second Priority Representative may file a proof of claim in an
Insolvency Proceeding, subject to the limitations contained in this Agreement
and only if consistent with the terms and the limitations on the Second Priority
Representative imposed hereby, (b) to the extent it would not prevent, restrict
or otherwise limit any rights granted or created hereunder or under any First
Priority Security Documents in favor of the First Priority Representative or any
other First Priority Secured Party in respect of the Common Collateral, the
Second Priority Representative or any Second Priority Secured Party shall be
entitled to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleadings made by any person
objecting to or otherwise seeking the disallowance of the claims in respect of
the Second Priority Obligations, including, without limitation, any claims
secured by the Common Collateral, if any, in each case in a manner not
inconsistent with the terms of this Agreement and (c) present a cash or credit
bid in connection with any disposition of Common Collateral pursuant to a sale
of assets under Section 363 of the Bankruptcy Code, so long as (i) the cash
portion of any such bid is sufficient to result in the occurrence of the First
Priority Obligations Payment Date and (ii) the First Priority Representative is
reasonably satisfied that such cash or credit bid is likely to be consummated.

 

5.2          Financing Matters.  If any Loan Party becomes subject to any
Insolvency Proceeding, and if the First Priority Representative (acting at the
direction of the requisite First Priority Secured Parties) desires to consent
(or not object) to the use of cash collateral under the Bankruptcy Code or to
provide financing to any Loan Party under the Bankruptcy Code or to consent (or
not object) to the provision of such financing to any Loan Party by any third
party (any such financing, “DIP Financing”), then the Second Priority
Representative agrees, on behalf of itself and the other Second Priority Secured
Parties, that each Second Priority Secured Party (a) will be deemed to have
consented to, will raise no objection to, nor support any other Person objecting
to, the use of such cash collateral or to such DIP Financing, (b) will not
request or accept adequate protection or any other relief in connection with the
use of such cash collateral or such DIP Financing except as set forth in
paragraph 5.4 below and (c) will subordinate (and will be deemed hereunder to
have subordinated) the Second Priority Liens (i) to such DIP Financing on the
same terms as the First Priority Liens are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement), (ii) to
any replacement liens provided as adequate protection to the First Priority
Secured Parties on the same terms as the Second Priority Liens are subordinated
to the First Priority Liens under this Agreement and (iii) to any “carve-out”
agreed to by the First Priority Representative or the other First Priority
Secured Parties.  Notwithstanding the foregoing, the aggregate principal amount
of the DIP Financing shall not exceed an amount equal to the sum of
(x) $550,000,000 of new commitments plus (y) any amounts outstanding under the
First Priority Agreement upon the commencement of the applicable Insolvency
Proceeding (including, without limitation, Hedging Obligations, Cash Management
Obligations and Platinum Lease Obligations) that are converted, exchanged or
otherwise rolled into the post-petition obligations outstanding under the DIP
facility.

 

5.3          Relief From the Automatic Stay.  The Second Priority Representative
agrees, on behalf of itself and the other Second Priority Secured Parties, that
prior to the occurrence of the First Priority Obligations Payment Date none of
them will seek relief from the automatic stay or

 

16

--------------------------------------------------------------------------------


 

from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Common Collateral, without
the prior written consent of the First Priority Representative.

 

5.4          Adequate Protection.  The Second Priority Representative, on behalf
of itself and the other Second Priority Secured Parties, agrees that none of
them shall object, contest, or support any other Person objecting to or
contesting (a) any request by the First Priority Representative or the other
First Priority Secured Parties for adequate protection or any adequate
protection provided to the First Priority Representative or the other First
Priority Secured Parties or (b) any objection by the First Priority
Representative or any other First Priority Secured Parties to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
or (c) the payment of interest, fees, expenses, costs, charges or other amounts
to the First Priority Representative or any other First Priority Secured Party
under Section 506(b) of the Bankruptcy Code or otherwise.  Notwithstanding
anything contained in this Section and in Section 5.2(b) (but subject to all
other provisions of this Agreement, including, without limitation, Sections
5.2(a) and 5.3), in any Insolvency Proceeding, (i) if the First Priority Secured
Parties (or any subset thereof) are granted adequate protection consisting of
additional collateral (with replacement liens on such additional collateral) in
connection with any DIP Financing or use of cash collateral, and the First
Priority Secured Parties do not object to the adequate protection being provided
to them, then in connection with any such DIP Financing or use of cash
collateral the Second Priority Representative, on behalf of itself and any of
the Second Priority Secured Parties, may seek or accept adequate protection
consisting solely of (x) a replacement Lien on the same additional collateral,
subordinated to the Liens securing the First Priority Obligations and such DIP
Financing on the same basis as the other Liens securing the Second Priority
Obligations are so subordinated to the First Priority Obligations under this
Agreement and (y) superpriority claims under Section 507(b) of the Bankruptcy
Code, junior in all respects to the superpriority claims granted to the First
Priority Secured Parties under Section 507(b) of the Bankruptcy Code, provided,
however, the Second Priority Representative shall have irrevocably agreed,
pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and
the Second Priority Secured Parties, in any stipulation and/or order granting
such adequate protection, that such junior superpriority claims may be paid
under any plan of reorganization in any combination of cash, debt, equity or
other property having a value on the effective date of such plan equal to the
allowed amount of such claims and (ii) in the event the Second Priority
Representative, on behalf of itself and the Second Priority Secured Parties,
seeks or accepts adequate protection in accordance with clause (i) above and
such adequate protection is granted in the form of additional collateral, then
the Second Priority Representative, on behalf of itself or any of the Second
Priority Secured Parties, agrees that the First Priority Representative shall
also be granted a senior Lien on such additional collateral as security for the
First Priority Obligations and any such DIP Financing and that any Lien on such
additional collateral securing the Second Priority Obligations shall be
subordinated to the Liens on such collateral securing the First Priority
Obligations and any such DIP Financing (and all Obligations relating thereto)
and any other Liens granted to the First Priority Secured Parties as adequate
protection, with such subordination to be on the same terms that the other Liens
securing the Second Priority Obligations are subordinated to such First Priority
Obligations under this

 

17

--------------------------------------------------------------------------------


 

Agreement.  The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that except as expressly set forth
in this Section none of them shall seek or accept adequate protection without
the prior written consent of the First Priority Representative.

 

5.5          Avoidance Issues.  If any First Priority Secured Party is required
in any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise
pay to the estate of any Loan Party, because such amount was avoided or ordered
to be paid or disgorged for any reason, including without limitation because it
was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First Priority Obligations Payment Date shall be deemed
not to have occurred.  If this Agreement shall have been terminated prior to
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto.  The Second Priority
Secured Parties agree that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

 

5.6          Asset Dispositions in an Insolvency Proceeding.  Neither the Second
Priority Representative nor any other Second Priority Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any assets
of any Loan Party that is supported by the First Priority Secured Parties, and
the Second Priority Representative and each other Second Priority Secured Party
will be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale supported by the First Priority Secured Parties and to
have released their Liens on such assets.

 

5.7          Separate Grants of Security and Separate Classification.  Each
Second Priority Secured Party acknowledges and agrees that (a) the grants of
Liens pursuant to the First Priority Security Documents and the Second Priority
Security Documents constitute two separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Common
Collateral, the Second Priority Obligations are fundamentally different from the
First Priority Obligations and must be separately classified in any Chapter 11
plan proposed or adopted in an Insolvency Proceeding.  To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the First Priority Secured Parties and Second
Priority Secured Parties in respect of the Common Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the Second Priority Secured Parties hereby acknowledge and agree
that all distributions shall be made as if there were separate classes of senior
and junior secured claims against the Loan Parties in respect of the Common
Collateral (with the effect being that, to the extent that the aggregate value
of the Common Collateral is sufficient (for this purpose ignoring all claims
held

 

18

--------------------------------------------------------------------------------


 

by the Second Priority Secured Parties), the First Priority Secured Parties
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest before any distribution is made in respect
of the claims held by the Second Priority Secured Parties, with the Second
Priority Secured Parties hereby acknowledging and agreeing to turn over to the
First Priority Secured Parties amounts otherwise received or receivable by them
to the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Secured Parties).

 

5.8          No Waivers of Rights of First Priority Secured Parties.  Nothing
contained herein shall prohibit or in any way limit the First Priority
Representative or any other First Priority Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Priority
Secured Party, including, without limitation, the seeking by any Second Priority
Secured Party of adequate protection (except as provided in Section 5.4) or the
asserting by any Second Priority Secured Party of any of its rights and remedies
under the Second Priority Documents or otherwise.

 

5.9          Chapter 11 Plans.  No Second Priority Secured Party shall support
or vote in favor of any Chapter 11 plan (or any analogous plan or scheme in any
other jurisdiction) (and each shall be deemed to have voted to reject any such
plan or scheme) unless such plan or scheme (a) pays off, in cash in full, all
First Priority Obligations or (b) is accepted by the class of holders of First
Priority Obligations voting thereon.

 

5.10        Effectiveness in Insolvency Proceedings.  This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.

 

5.11        Post-Petition Claims.  (a) None of the Second Priority
Representative, the Trustee or any Second Priority Secured Party shall oppose or
seek to challenge any claim by the First Priority Representative or any First
Priority Secured Party for allowance in any Insolvency Proceeding of First
Priority Obligations consisting of Post-Petition Interest or indemnities to the
extent of the value of the Lien in favor of the First Priority Representative
and the First Priority Secured Parties, without regard to the existence of the
Lien of the Second Priority Representative on behalf of the Second Priority
Secured Parties on the Common Collateral.

 

(b)           None of the First Priority Representative or any First Priority
Secured Party shall oppose or seek to challenge any claim by the Second Priority
Representative, the Trustee or any Second Priority Secured Party for allowance
in any Insolvency Proceeding of Second Priority Obligations consisting of
Post-Petition Interest or indemnities to the extent of the value of the Lien of
the Second Priority Representative on behalf of the Second Priority Secured
Parties on the Common Collateral (after taking into account the Liens in favor
of the First Priority Representative).

 

19

--------------------------------------------------------------------------------


 

5.12        Purchase Right.  (a)  If the First Priority Obligations shall have
been accelerated (including, without limitation, any automatic acceleration in
connection with any Insolvency Proceeding with respect to the Borrower) or shall
remain unpaid immediately following the Maturity Date (as defined in the First
Priority Agreement) (each, a “Purchase Event”), the Second Priority Creditors
shall have the option, within 30 days after such Purchase Event, upon at least
five (5) Business Days’ prior written notice by the Second Priority
Representative to the First Priority Representative (with copies to STX, the
Borrower and the Second Lien Issuer) to purchase all, and not less than all, of
the First Priority Obligations from the First Priority Representative and the
First Priority Creditors at par. Such notice from the Second Priority
Representative shall be irrevocable. If the Second Priority Representative does
not exercise such right within 30 days after the first date on which a Purchase
Event occurs, the First Priority Representative and the First Priority Creditors
shall have no further obligations pursuant to this Section 5.12 for such
Purchase Event and may take any further actions in their sole discretion in
accordance with this Agreement and the other First Priority Documents.

 

(b)           On the date (the “Purchase Date”) specified by the Second Priority
Representative in such notice (which shall not be less than five (5) Business
Days, nor more than ten (10) Business Days, after the receipt by the First
Priority Representative of the notice from the Second Priority Representative of
the election by the Second Priority Creditors to exercise such option), the
First Priority Representative and the First Priority Creditors shall sell to the
Second Priority Creditors exercising such option, and such Second Priority
Creditors shall purchase from the First Priority Representative and the First
Priority Creditors, the First Priority Obligations without the prior written
consent of STX, the Borrower or any other Loan Party. The Second Priority
Creditors that have exercised such option shall be irrevocably and
unconditionally obligated to effect such purchase on the terms set forth in this
Section 5.12 no later than the Purchase Date.

 

(c)           Upon the Purchase Date, the Second Priority Creditors that have
exercised such option shall, pursuant to documentation in form and substance
reasonably satisfactory to the First Priority Representative and the Second
Priority Representative, (i) pay in cash to the First Priority Creditors as the
purchase price therefor the full amount of all the First Lien Obligations then
outstanding and unpaid (including, without limitation, principal, outstanding
reimbursement obligations in respect of, if any, drawings theretofore paid under
letters of credit, all Hedging Obligations, interest, fees and expenses,
including, without limitation, reasonable attorneys’ fees and legal expenses) at
par, (ii) cash collateralize, if any, all letters of credit outstanding under
the First Priority Agreement in an amount reasonably satisfactory to the First
Priority Representative but in no event greater than 105% of the aggregate
undrawn face amount thereof, (iii) agree to reimburse the First Priority
Representative and the First Priority Creditors for any checks or other payments
provisionally credited to the First Priority Obligations, and/or as to which the
First Priority Representative or any First Priority Creditors has not yet
received final payment, (iv) without duplication of (i), agree to reimburse the
First Priority Representative and the other First Priority Creditors for any
loss, cost, damage or expense (including, without limitation, reasonable
attorneys’ fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding letters of credit and
any checks or other

 

20

--------------------------------------------------------------------------------


 

payments provisionally credited to the First Priority Obligations, and/or as to
which the First Priority Representative or any First Priority Creditor has not
yet received final payment and (v) without duplication of (i) agree to
reimburse, within five (5) Business Days of written demand by the First Priority
Representative therefor, the First Priority Representative and the other First
Priority Creditors in respect of indemnification obligations of the Loan Parties
under the First Priority Documents (including, without limitation, reasonable
attorneys’ fees and legal expenses to any First Priority Creditor).  Such
purchase price and cash collateral shall be remitted by wire transfer in federal
funds to such bank account of the First Priority Representative for the ratable
account of the First Priority Representative and the First Priority Creditors in
New York, New York, as the First Priority Representative may designate in
writing to the Second Priority Representative for such purpose.  Interest shall
be calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by the Second Priority Creditors that have
exercised such option to the bank account designated by the First Priority
Representative are received in such bank account prior to 1:00 p.m., New York
City time, on such Business Day and interest shall be calculated to and
including, without limitation, such Business Day if the amounts so paid by such
Second Priority Creditors to the bank account designated by the First Priority
Representative are received in such bank account later than 1:00 p.m., New York
City time, on such Business Day.

 

(d)           Such purchase shall be expressly made without recourse,
representation or warranty of any kind by the First Priority Representative or
any First Priority Creditor as to the First Priority Obligations owed to such
Person or otherwise, except that each such Person shall represent and warrant:
(i) the amount of the First Priority Obligations being sold by it, (ii) that
such Person has not created any Lien on any First Priority Obligation being sold
by it and (iii) that such Person has the right to assign First Priority
Obligations being assigned by it and its assignment is duly authorized.

 

SECTION 6.  Second Priority Documents and First Priority Documents.

 

(a)           Each Loan Party and the Second Priority Representative, on behalf
of itself and the Second Priority Secured Parties, agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
Second Priority Documents inconsistent with or in violation of this Agreement.

 

(b)           Each Loan Party and the First Priority Representative, on behalf
of itself and the First Priority Secured Parties, agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
First Priority Documents inconsistent with or in violation of this Agreement.

 

(c)           In the event the First Priority Representative enters into any
amendment, waiver or consent in respect of any of the First Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Priority Security
Document or changing in any manner the rights of any parties thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of the

 

21

--------------------------------------------------------------------------------


 

Comparable Second Priority Security Document without the consent of or action by
any Second Priority Secured Party (with all such amendments, waivers and
modifications subject to the terms hereof), provided that (i) no such amendment,
waiver or consent shall have the effect of (A) removing assets subject to the
Lien of any Second Priority Security Document, except to the extent that a
release of such Lien is permitted by Section 4.2 and provided that there is a
corresponding release of such Lien securing the First Priority Obligations,
(B) imposing additional duties on the Second Priority Representative without its
consent (such consent not to be unreasonably withheld or delayed), or
(C) permitting any additional obligations (other than (x) additional
indebtedness permitted to be incurred under the First Priority Agreement in an
aggregate principal amount not to exceed the limit set forth in the last
sentence of the definition thereof and (y) any other obligations contemplated
by  Article 5 hereof) to be secured by a Lien on the Common Collateral, (ii) any
such amendment, waiver or consent that is prejudicial to the interests of the
Second Priority Secured Parties to a greater extent than the First Priority
Secured Parties shall not apply to the Second Priority Security Documents
without the consent of the Second Priority Representative and (iii) notice of
such amendment, waiver or consent shall be given to the Second Priority
Representative promptly (but in no event later than 10 days after its
effectiveness), provided that the failure to give such notice shall not affect
the effectiveness and validity thereof.

 

SECTION 7.  Reliance; Waivers; etc.

 

7.1           Reliance.  The First Priority Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement.  The Second
Priority Representative, on behalf of itself and the Second Priority Secured
Parties, expressly waives all notice of the acceptance of and reliance on this
Agreement by the First Priority Secured Parties.  The Second Priority Documents
are deemed to have been executed and delivered and the purchase of the Notes are
deemed to have been made, in reliance upon this Agreement.  The First Priority
Representative expressly waives all notices of the acceptance of and reliance by
the Second Priority Representative and the Second Priority Secured Parties.

 

7.2           No Warranties or Liability.  The Second Priority Representative
and the First Priority Representative acknowledge and agree that neither has
made any representation or warranty with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any other First
Priority Document or any Second Priority Document.  Except as otherwise provided
in this Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

7.3           No Waivers.  No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the First Priority Documents
or the Second Priority Documents.

 

22

--------------------------------------------------------------------------------


 

SECTION 8.  Obligations Unconditional.

 

8.1           First Priority Obligations Unconditional.  All rights and
interests of the First Priority Secured Parties hereunder, and all agreements
and obligations of the Second Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:

 

(a)  any lack of validity or enforceability of any First Priority Document;

 

(b)  except as otherwise set forth in this Agreement, any change in the time,
place or manner of payment of, or in any other term of, all or any portion of
the First Priority Obligations, or any amendment, waiver or other modification,
whether by course of conduct or otherwise, or any refinancing, replacement,
refunding or restatement of any First Priority Document;

 

(c)  prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or

 

(d)  any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any Second Priority Secured Party, or any Loan Party, to the
extent applicable, in respect of this Agreement.

 

8.2           Second Priority Obligations Unconditional.  All rights and
interests of the Second Priority Secured Parties hereunder, and all agreements
and obligations of the First Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:

 

(a)  any lack of validity or enforceability of any Second Priority Document;

 

(b)  any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second  Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;

 

(c)  any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or

 

23

--------------------------------------------------------------------------------


 

(d)  any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second  Priority
Obligations, or of any First Priority Secured Party, or any Loan Party, to the
extent applicable, in respect of this Agreement.

 

SECTION 9.  Miscellaneous.

 

9.1           Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.

 

9.2           Continuing Nature of Provisions.  This Agreement shall continue to
be effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred.  This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, the Borrower or any other Loan
Party on the faith hereof.

 

9.3           Amendments; Waivers.  (a)  No amendment or modification of any of
the provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative and the Second Priority
Representative, and, in the case of amendments or modifications of Sections 3.5,
3.6, 9.5 or 9.6 that directly affect the rights or obligations of any Loan
Party, such Loan Party.

 

(b) It is understood that the First Priority Representative and the Second
Priority Representative, without the consent of any other First Priority Secured
Party or Second Priority Secured Party, may in their discretion determine that a
supplemental agreement (which may take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become First Priority Obligations or Second Priority Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such Additional Debt constitutes First Priority Obligations or Second Priority
Obligations, provided that such Additional Debt is permitted to be incurred by
the First Priority Agreement and Second Priority Agreement then extant, and is
permitted by said Agreements to be subject to the provisions of this Agreement
as First Priority Obligations or Second Priority Obligations, as applicable.

 

(c)  In addition, at the request of the Borrower or the Second Lien Issuer, the
First Priority Representative and the Second Priority Representative agree to
enter into any amendment to this Agreement or any new intercreditor agreement in
order to (1) facilitate Additional Debt becoming First Priority Obligations or
Second Priority Obligations to the extent such Obligations are permitted by the
First Priority Agreement and the Second Priority Agreement, with the Lien
priority contemplated by such amendment and (2) document the relationship
between the First Priority Creditors and the Second Priority Creditors in case
any then existing First Priority Agreement or Second Priority Agreement is
refinanced or replaced or

 

24

--------------------------------------------------------------------------------


 

the First Priority Representative or the Second Priority Representative is
replaced, provided, that, in any case, the terms of such amendment or new
agreement will contain terms substantially the same as the terms contained in
this Agreement.

 

9.4           Information Concerning Financial Condition of the Borrower and the
other Loan Parties.  Each of the Second Priority Representative and the First
Priority Representative hereby assume responsibility for keeping itself informed
of  the financial condition of the Borrower and each of the other Loan Parties
and all other circumstances bearing upon the risk of nonpayment of the First
Priority Obligations or the Second  Priority Obligations.  The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances.  In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

 

9.5           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York, except as otherwise
required by mandatory provisions of law and except to the extent that remedies
provided by the laws of any jurisdiction other than the State of New York are
governed by the laws of such jurisdiction.

 

9.6           Submission to Jurisdiction.  (a)  Each First Priority Secured
Party, each Second Priority Secured Party and each Loan Party hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any First Priority Secured
Party or Second Priority Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.

 

(b)  Each First Priority Secured Party, each Second Priority Secured Party and
each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section and (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding.

 

25

--------------------------------------------------------------------------------


 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.  Each Loan Party (other than a Loan Party organized
under the laws of the United States of America or any State thereof or the
District of Columbia) hereby appoints Seagate Technology (US) Holdings, Inc. as
agent for service of process in the United States and Seagate Technology (US)
Holdings, Inc. hereby accepts such appointment.  Seagate Technology (US)
Holdings, Inc. agrees that its appointment is irrevocable so long as any
Obligations remain outstanding under this Agreement, and that it shall give the
Administrative Agent at least 10 Business Days notice of any change to its
address upon which service of process can be made on it pursuant to this
Section.  In any event, the address at which service of process can be made
shall be an address located in New York or California.

 

9.7           Notices.  Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, or sent by overnight
express courier service or United States mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a telecopy
or five days after deposit in the United States mail (certified, with postage
prepaid and properly addressed).  For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

 

9.8           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First
Priority Secured Parties and Second Priority Secured Parties and their
respective successors and assigns, and nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Common Collateral.

 

9.9           Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

9.10         Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

9.11         Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this

 

26

--------------------------------------------------------------------------------


 

Agreement.  This Agreement shall become effective when it shall have been
executed by each party hereto.

 

9.12         Additional Loan Parties.  STX and the Borrower shall cause each
Subsidiary that executes a Security Document after the date hereof to become a
party to this Agreement by executing and delivering a supplement to this
Agreement in form and substance reasonably satisfactory to the First Priority
Representative and the Second Priority Representative

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

THE BANK OF NOVA SCOTIA, as First Priority Representative for and on behalf of
the First Priority Secured Parties

 

 

 

By:

/s/ TERESA WU

 

Name: Teresa Wu

 

Title: Director

 

 

 

 

 

Address for Notices:

 

 

 

The Bank of Nova Scotia

 

580 California Street

 

Suite 2100

 

San Francisco, CA 94104

 

Attention: Teresa Wu

 

 

 

 

 

Telecopy No.: (415) 397-0791

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Second Priority Representative for
and on behalf of the Second Priority Secured Parties

 

 

 

By:

/s/ MADDY HALL

 

Name: Maddy Hall

 

Title: Vice President

 

 

 

 

 

Address for Notices:

 

 

 

Wells Fargo Bank

 

Corporate Trust Services

 

707 Wilshire Blvd, 17th Floor

 

Los Angeles, CA, 90017

 

 

 

Attention: Maddy Hall, CCTS, Vice President

 

Telecopy No.: (213) 614-3355

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE HDD CAYMAN,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Company Secretary

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY HDD HOLDINGS,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY INTERNATIONAL,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: General Counsel & Secretary

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (IRELAND)

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: President

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (US) HOLDINGS, INC.,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: General Counsel & Secretary

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY LLC,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

i365 INC.,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

MAXTOR GLOBAL LTD.,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: President

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE INTERNATIONAL (JOHOR) SDN. BHD.,

 

 

 

 

 

 

 

By:

/s/ STEPHEN SEDLER

 

 

Name: Stephen Sedler

 

 

Title: Assistant Secretary

 

 

 

 

By:

/s/ PEK (RICKY) CHONG

 

 

Name: Pek (Ricky) Chong

 

 

Title: Director

 

 

 

 

By:

/s/ KEAN CHEONG OH

 

 

Name: Kean Cheong Oh

 

 

Title: Company Representative

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (THAILAND) LIMITED,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Director

 

 

 

 

By:

/s/ JEFF NYGAARD

 

 

Name: Jeff Nygaard

 

 

Title: Director

 

 

 

 

By:

/s/ WANATEE VONGTHAI

 

 

Name: Wanatee Vongthai

 

 

Title: Director

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

PENANG SEAGATE INDUSTRIES (M) SDN. BHD.,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ PEK (RICKY) CHONG

 

 

Name: Pek (Ricky) Chong

 

 

Title: Secretary & Shareholder Representative

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS PTE. LTD.,

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Shareholder Representative

 

 

 

 

 

 

 

By:

/s/ MUI YIN CHANG

 

 

Name: Mui Yin Chang

 

 

Title: Alternate Shareholder Representative

 

 

 

 

 

 

 

Address for Notices:

 

 

 

920 Disc Drive

 

Scotts Valley, CA 95066

 

 

 

Attention: Corporate Legal

 

Telecopy No.: 831-438-7132

 

 

[Signature Page to the Intercreditor Agreement]

 

--------------------------------------------------------------------------------